OPINION AND ORDER
This is a motion for interlocutory relief in the Supreme Court pursuant to CR 65.09.
On October 13, 1982, in connection with South Central Bell’s application for a rate increase, the Kentucky Public Service Commission issued an order that disallowed as an expense payments of $8,460,000 made by South Central Bell to its parent company, American Telephone & Telegraph Company, for “license contract services.”
South Central Bell appealed to the Franklin Circuit Court. It obtained a temporary injunction requiring the Public Service Commission to design and implement rates sufficient to cover this expense until such time as the records of the proceedings before the Commission could be prepared and reviewed by Franklin Circuit Court.
The Public Service Commission and the Attorney General then appealed to the Court of Appeals and obtained an order dissolving this temporary injunction on January 7, 1983.
South Central Bell now moves this court for relief pursuant to CR 65.09.
Based on the standards enunciated in Commonwealth ex. rel. Stephens v. South Central Bell, Ky., 545 S.W.2d 927 (1976), we are of the opinion that South Central Bell has in this case failed to meet the burden of establishing “extraordinary cause” for relief as required by CR 65.09. Accordingly, the motion for interlocutory relief is denied.
STEPHENS, C.J., and GANT, AKER, LEIBSON, WINTERSHEIMER and STEPHENSON, JJ., concur.
ENTERED February 25, 1983.
/s/ Robert F. Stephens Robert F. Stephens Chief Justice